ORDER

PER CURIAM.
John E. Ampleman (“Claimant”) filed a claim for worker’s compensation against his employer, Trans States Airlines (“Employer”). An Administrative Law Judge (“ALJ”) determined that Claimant failed to carry his burden of proof and that review of the whole record indicated insufficient evidence upon which to predicate liability against the Employer. The Labor and Industrial Relations Commission (“Commission”) reviewed the whole record and found that competent and substantial evidence supported the award, thereby affirming the ALJ’s findings and denying Claimant’s request for compensation. Claimant appeals.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by competent and substantial evidence and is not clearly contrary to the overwhelming weight of the evidence. *698Dudley v. City of Des Peres, 72 S.W.3d 134, 137 (Mo.App. E.D.2002). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).